Exhibit 10.17

 

AGREEMENT TO ASSIGN FOUNDER SHARES

 

February 2, 2018

 

Global Partner Acquisition Corp.

One Rockefeller Plaza, 11th Floor

New York, NY 10020

Attention: Paul J. Zepf

E-mail: pzepf@globalpartnerac.com

 

Ladies and Gentlemen:

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Global Partner Sponsor I LLC (“Sponsor”) and Global Partner
Acquisition Corp. (the “Company”) hereby agree with the entities identified on
Schedule A hereto (the “Assignees”) as follows:

 

1.Subject to and effective with no further action by any party on the closing
(the “Closing”) of the business combination pursuant to the Agreement and Plan
of Merger dated as of November 2, 2017 by and among the Company, Purple
Innovation, LLC and the other parties named therein (as amended, the “Merger
Agreement”), and pursuant to that certain Subscription Agreement, dated as of
February 1, 2018, by and among the Company, Sponsor and the Assignees, the
Sponsor hereby transfers and assigns to the Assignees all of its right, title
and interest in and to the number of Founder Shares (as such term is used in the
final prospectus of the Company, filed with the Securities and Exchange
Commission on July 29, 2015) set forth opposite the names of the Assignees on
Schedule A.

 

2.Sponsor represents and warrants to each of the Assignees that the Founder
Shares that are being assigned pursuant to this letter agreement (this
“Agreement”) have been duly issued, and are fully paid and non-assessable, and
are free and clear of any liens, claims or encumbrances of any nature
whatsoever, provided that the Founder Shares shall be subject to certain
restrictions on transfer as provided in the Subscription Agreement and the
agreements referred to therein.

 

3.This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be changed, amended, modified or waived to any
particular provision, except by a written instrument executed by all parties
hereto.

 

4.No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and their respective successors and assigns.

 

5.Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing. Notices to the Company or
the Sponsor shall be sent to the address of the Company above. Notices to the
Assignees shall be sent to Coliseum Capital Management, LLC, 105 Rowayton
Avenue, Rowayton, CT 06853.

 

6.This Agreement shall terminate at such time, if any, as the Merger Agreement
is terminated in accordance with its terms, and upon such termination this
Agreement shall be null and void and of no effect whatsoever, and the parties
hereto shall have not obligations under this Agreement.

 

[Signature page follows]


 



 

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  GLOBAL PARTNER SPONSOR I LLC         By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Managing Member

 

GLOBAL PARTNER ACQUISITION CORP.               By: /s/ Paul Zepf   Name: Paul
Zepf   Title: Chief Executive Officer         CONTINENTAL STOCK TRANSFER AND
TRUST COMPANY As Transfer Agent         By: /s/ Henry Farrell   Name: Henry
Farrell   Title: Vice President         ACCEPTED AND AGREED:       ColISEUM
CAPITAL partners, l.p.         by: coliseum capital, llc, its general partner  
    By: /s/ Adam Gray   Name: Adam Gray   Title: Manager         BLACKWELL
PARTNERS LLC – SERIES A         by: coliseum capital management, llc,
attorney-in-fact       By: /s/ Adam Gray   Name: Adam Gray   Title: Managing
Partner  



 



 

 

 

Schedule A

 

Name of Assignee:  Number of Founder Shares Assigned:        Subscription
Agreement      Coliseum Capital Partners, L.P.   937,635  Blackwell Partners LLC
– Series A   356,115  Total   1,293,750 

 

 

 



 

